Citation Nr: 0433597	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-24 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
right wrist fusion of the dominant extremity, currently 
evaluated as 30 percent disabling.

2.  Entitlement of an increased evaluation for residuals of a 
left knee injury with traumatic arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from August to December 1972, 
with continued military service in the National Guard from 
December 1972 to December 1995.

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
increased evaluations for status post right wrist fusion of 
the dominant extremity (confirmed and continued at 30 percent 
disabling) and residuals of a left knee injury with traumatic 
arthritis (confirmed and continued at 20 percent disabling).

In September 2003, a VA examiner found that the first 
(thumb), second (index), and third (long) fingers in the 
right hand had pain, loss of motion, weakness, and loss of 
sensation.  The right fourth (ring) and fifth (little) 
fingers also had loss of sensation.  Outpatient record of 
January 2003 reported that the veteran had started to have 
"ulnar nerve sensation from (right) wrist to elbow."  
Apparently X-rays taken at this time found arthritic changes 
existed in the fingers.  The veteran has repeatedly claimed 
on his examinations that the tendons controlling his right 
thumb were injured during surgery to fix his right wrist.  

The Board of Veterans' Appeals (Board) finds that above 
reported symptomatology raises claims for secondary service 
connection for the fingers of the right hand (affecting all 
digits) and an ulnar nerve disability associated with the 
lower right arm.  See 38 C.F.R. § 3.310(a) (2004); Cf. Note 
at 38 C.F.R. § 4.17a, Diagnostic Criteria 5213 (2004) (In 
wrist injuries, multiple impaired finger movements due to 
tendon tie-up, muscle, or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of 
hand.), Note at 38 C.F.R. § 4.73, Diagnostic Code 5309 (2004) 
(The hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries to bones, joints, tendons, etc.)  As the diagnostic 
criteria evaluating the veteran's wrist ankylosis does not 
discuss these orthopedic or neurologic symptoms, these issues 
are not inextricably intertwined with an evaluation of the 
right wrist fusion.  Therefore, these matters are referred to 
the RO for the appropriate action.


FINDINGS OF FACT

1.  All evidence required for equitable determinations on the 
issues decided below has been obtained.

2.  The medical evidence establishes that the veteran's right 
wrist is fused in a favorable position.

3.  The medical evidence establishes that the veteran's left 
knee disability is characterized by moderate instability, 
degenerative changes, and slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
disabling for status post right wrist fusion of the dominant 
extremity has not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Code 
5214 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
disabling for moderate instability resulting from residuals 
of a left knee injury has not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a, Code 5257 (2004).  See also VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), VAOPGCPREC 9-98 (Aug. 14, 
1998).

3.  An evaluation of 10 percent disabling, but not more, is 
warranted for degenerative changes with slight limitation of 
motion resulting from residuals of a left knee injury.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71, 4.71a, Codes 5003, 5010 (2004).  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
VAOPGCPREC 9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
issued in March 2003.  By means of this letter, the veteran 
was told of the requirements to establish entitlement to 
increased evaluations for his left knee and right wrist 
disabilities.  He was advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The letter of March 2003 
was issued to the veteran prior to the initial unfavorable 
agency of original jurisdiction (AOJ) decision in May 2003.  
Therefore, the content and timing of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
examinations in March and September 2003.  These examinations 
provided detailed medical histories, findings on examination, 
and appropriate opinions on the severity of the veteran's 
left knee and right wrist disabilities.  Based on the 
examiners' discussion of the in-service injury and history, 
it appears that they were able to review the evidence in the 
claims file in connection with these examinations.  
Regardless, the noted medical histories are accurate.  In 
addition, the examiners provided evidence regarding the level 
of functional loss during periods of symptomatic flare-up.  
See 38 C.F.R. § 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In his substantive appeal of August 2003, 
the veteran argued that the March 2003 examination had not 
been thorough enough in discussing the symptomatology of his 
right wrist disability.  He was provided a subsequent 
compensation examination in September 2003 to again evaluate 
the wrist fusion.  The veteran has expressed no complaints 
regarding this latter examination.  Based on this evidence, 
the Board finds that the examinations are adequate for rating 
purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO made repeated requests for the 
veteran to identify evidence pertinent to his claims.  He has 
identified VA outpatient treatment.  These records were 
obtained and associated with the claims file.  VA has also 
obtained his service medical records.  The veteran has not 
requested a hearing before VA.  Thus, the Board concludes 
that all pertinent evidence regarding the issues decided 
below has been obtained and incorporated into the claims 
file.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issues decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decisions.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

Normal range of motion for a wrist joint is dorsiflexion 
(extension) from 0 to 70 degrees, palmar flexion from 0 to 80 
degrees, radial deviation from 0 to 20 degrees, and ulnar 
deviation from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate I.  
Normal range of motion in a knee joint is from 0 to 140 
degrees of flexion.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  


Right Wrist Disability

In his substantive appeal of August 2003, the veteran 
asserted that his wrist fusion had made it difficult to hold 
on to things.  He worked as a butcher and his wrist fusion 
made it difficult to do his assigned tasks, such as cut meat.  
The veteran reported having overall trouble with his right 
hand to include pain, swelling, and stiffness in his right 
thumb.  In September 2003, the veteran reported weakness in 
his right wrist.  If he held an object in his right hand for 
two to three minutes, it would produce cramping and he would 
have to let go.  He would have to stop cutting activity after 
15 minutes because of cramping and pain.  In January 2003, he 
reported on a VA outpatient examination that his right wrist 
fusion had forced him to modify his work utensils in order to 
do his job.  The veteran's mother submitted letters in 
January and May 2004 in which it was reported the veteran had 
been advised to use a brace on his wrist when working or he 
would eventually loss use of his right hand.  

In November 2002, the veteran was seen at a VA outpatient 
clinic with complaints of swelling and stiffness in his right 
hand.  On examination, the right wrist was without erythema 
or symptoms of infection.  X-rays showed the wrist was well 
fused with hypertrophy of bone at the distal end of the 
plate.  The examiner noted that this hypertrophy explained 
the existence of a non-mobile and firm mass over the dorsum 
of the second metacarpal.  

VA compensation examination in March 2003 noted abnormalities 
with the fingers of veteran's right hand.  X-rays noted the 
fusion of the right wrist with no fractures seen.  There were 
post-operative degenerative changes.  The impressions 
included fracture of the right wrist, fusion of the wrist 
joint, and chronic pain in the right wrist.  

In September 2003, VA compensation examination found the 
right wrist fixed at 5 degrees dorsiflexion and 5 degrees 
ulnar deviation.  Abnormalities were noted with the fingers 
of the right hand.  Grip strength was roughly 30 percent less 
in the right hand when compared to the left.  The impression 
included fracture of the right wrist, status post-operative 
fusion of the wrist.  Ankylosis was thought by the examiner 
to be in a favorable position with no excessive post-
operative alteration of the position of the wrist.

The veteran's status post right wrist fusion of the dominant 
extremity is currently rated 30 percent disabling effective 
on March 1, 1998 under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Codes 5214 (ankylosis of the 
wrist).  Under this Code, favorable ankylosis of the dominant 
extremity in 20 to 30 degrees dorsiflexion is to be rated at 
30 percent disabling.  Unfavorable ankylosis of the dominant 
wrist is to be rated as 40 percent disabling in any other 
position except favorable, and 50 percent disabling if 
ankylosed in any degree of palmar flexion or with ulnar or 
radial deviation.  According to the Note at Code 5214, 
extremely unfavorable ankylosis will be rated as loss of use 
of the hand.  

The medical evidence has repeatedly shown that the veteran's 
right wrist is ankylosed or fixed in a favorable position.  
An evaluation higher than 30 percent in the dominant hand is 
unauthorized without a showing of fixation in an unfavorable 
position.  Therefore, a higher evaluation cannot be awarded 
to this veteran for his favorable ankylosis.  As the right 
wrist is ankylosed or fixed in one position, the provisions 
of 38 C.F.R. § 4.40, 4.45, 4.59, and Code 5215 evaluating 
limitation of motion are not for application.  


Left Knee Disability

The veteran has claimed that his left knee injury is more 
severe than his current evaluation.  He reported having pain 
and swelling about the joint, and was forced to use a brace 
due to instability in the joint.  His mother submitted 
letters January and May 2004 that claimed when the veteran 
returned from a day of work his left knee would be "killing 
him."

VA outpatient record dated in April 2002 noted the veteran's 
complaints of bilateral knee pain.  It appears that he used 
braces on his knees.  On examination, his knees were painful 
and had limited motion.  The assessments included 
degenerative joint disease.

The veteran was afforded a VA compensation examination in 
March 2003.  He complained of pain, instability, and swelling 
in his left knee.  The veteran was reported to wear an "ace 
bandage" type brace around his knee.  On examination of the 
left knee, there was no effusion.  There was some mild joint 
line tenderness.  Range of motion was from 0 degrees 
extension to 80 degrees flexion.  The cruciate ligaments 
appeared to be intact, but there was about 1/2 centimeter (cm) 
shift on medial and lateral stress.  Lachman's and McMurray's 
signs/tests were reported to be negative.  X-ray of the left 
knee revealed mild degenerative joint disease, but otherwise 
was negative.  The impressions included internal derangement 
of the left knee, mild instability of the left knee, and 
degenerative joint disease of the left knee.

The veteran's residuals of a left knee injury with traumatic 
arthritis is currently rated 20 percent disabling effective 
on March 1, 1999 under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257 ("other" 
impairment of the knee).  Under this Code, a moderate degree 
of instability is to be rated as 20 percent disabling, while 
severe instability is evaluated as 30 percent disabling.  

The veteran has claimed that there is instability in the left 
knee joint.  The most recent VA examination found a mild 
degree of displacement in this joint, and the examiner 
diagnosed only mild instability.  Based on this evidence, the 
Board finds that the veteran's left knee instability only 
warrants a 20 percent evaluation under Code 5257.  A higher 
evaluation is not warranted under this Code as medical 
opinion and objective findings have failed to note even a 
moderate level of instability, let alone a severe degree.  
Furthermore, there is no radiological evidence of a malunion 
or nonunion of the tibia and fibula in the left leg or any 
objective testing or opinion that has noted a marked level of 
disability in the left knee.  Therefore, an evaluation under 
Code 5262 cannot be established.  The veteran has not 
received a diagnosis or assessment for genu recurvatum in 
regards to his knee complaints and, thus, the criteria under 
Code 5263 is also not for application.  Based on the above 
analysis, the Board finds that the preponderance of the 
evidence is against an evaluation of more than 20 percent 
disabling in the left knee joint for residual instability.

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23-
97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).

According to Code 5010 (5003), joints affected by 
degenerative changes are to be evaluated under the diagnostic 
criteria evaluating limitation of motion in the affected 
joint.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
is to be evaluated as 20 percent disabling.  X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups is to be rated as 10 percent disabling.  
The percentage ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The March 2003 radiological studies confirm the existence of 
degenerative or arthritic changes to the left knee joint.  
The examination did confirm that flexion of the left knee was 
limited to 80 degrees.  However, there was full extension to 
0 degrees.  While the veteran and his mother have noted that 
he has significant pain in his left knee, there is no lay or 
medical evidence that any periodic flare-up has resulted in 
further loss of motion.  The veteran has made no allegation 
to VA or complaint to his examiners that his left knee 
disability has periods of exacerbation that result in greater 
loss of motion.  Applying the principles of 38 C.F.R. § 4.40, 
4.45, and 4.59, and considering both the lay and objective 
evidence, the Board finds that the veteran's left knee 
disability has resulted in constant symptoms of slight 
limitation of function.   This degree of disability warrants 
a 10 percent evaluation under Code 5010 for degenerative 
changes with slight limitation of flexion.  

The objective evidence of record reveals range of motion in 
the left knee substantially better than that warranting any 
compensable evaluation under either Code 5260 for limitation 
of flexion or Code 5261 for limitation of extension.  See 
VAOPGCPREC 9-2004.  As there is no indication of dislocated 
or removed semilunar cartilage or objective evidence of 
locking or effusion in the left knee, evaluations under Codes 
5258 and 5259 are not warranted.  Finally, the medical (to 
include radiological studies) and lay evidence has not 
indicated ankylosis or fixation of the left knee joint and 
consideration of the criteria under Code 5256 would not be 
appropriate.  Thus, a preponderance of the evidence is 
against any compensable evaluation for limitation of motion 
in the left knee other than that at Code 5010 (5003).


Conclusion

It is the Board determination that a 30 percent rating is 
warranted under Code 5214 for a fused wrist in the dominant 
extremity, a 20 percent rating is warranted under Code 5257 
for moderate instability in the left knee, and a 10 percent 
rating is warranted for left knee degenerative changes with 
slight limitation of motion under Code 5010.  While the 
veteran is competent to report his symptoms, the medical 
findings do not support higher evaluations.  The Board finds 
that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment than the 
appellant's statements.  To the extent that the appellant 
described more severe symptomatology associated with his 
service-connected disability, his lay evidence is not 
credible.  To this extent, the preponderance of the evidence 
is against the claim for higher evaluations and the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for status post right wrist fusion of the dominant 
extremity is denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for moderate instability resulting from residuals 
of a left knee injury is denied.

Entitlement to an evaluation of 10 percent disabling, but not 
more, for degenerative changes and slight limitation of 
motion resulting from residuals of a left knee injury is 
granted; subject to the applicable criteria pertaining to the 
payment of veterans' benefits.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



